COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Mutombo Kankonde and East-Side                  §               No. 08-20-00052-CV
  Oncology Clinic, PLLC,
                                                  §                 Appeal from the
                        Appellants,
                                                  §                205th District Court
  v.
                                                  §             of El Paso County, Texas
  Nagender Mankan,
                                                  §              (TC# 2019-DCV-2833)
                         Appellee.
                                                  §

                                              §
                                            ORDER

        Pending before the Court is a motion to withdraw filed by Appellants’ counsel on appeal.
The motion is GRANTED. The Court has changed its records to reflect that Ms. Peggy Kankonde
will be receiving notices on behalf of the Appellants.

       Our records show that Appellants’ Brief is due on May 17, 2020. As a condition of this
withdrawal grant, counsel is instructed to inform Appellants of this pending matter.

        Furthermore, under the circumstances presented here, the Court on its own motion will
ABATE this appeal for 60 DAYS to provide Appellants or their new attorney(s) with the
opportunity to decide if they wish to continue with this appeal and/or file an Appellants’ Brief.
Failure to respond to this order within 60 days will result in this matter being submitted for
dismissal for want of prosecution without further notice.

       IT IS SO ORDERED this 20th day of April, 2020.

                                                      PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.